FILED
                            NOT FOR PUBLICATION                             SEP 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30400

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00045-SEH

  v.
                                                 MEMORANDUM*
ERIC LEE MANY GUNS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted July 30, 2013**

Before:        HUG, CANBY, and LEAVY, Circuit Judges.

       Eric Lee Many Guns appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for

assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 113(a)(6) and

1153(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Many Guns contends that his 33-month sentence is substantively

unreasonable because the district court gave insufficient weight to his alcoholism

and undue weight to his tribal criminal history, which scored no criminal history

points under the Guidelines. The district court did not abuse its discretion in

imposing Many Guns’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the severity of the assault and his extensive tribal criminal history. See

id.

      AFFIRMED.




                                           2                                      12-30400